DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17401867, entitled: Mounting Bracket for Wall Mounted Items, filed on 08/13/2021.  Claims 1-7 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the second side” in Line 6 should read “a second side.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31 (see paragraph 2, line 2, under the “Description of the Preferred Embodiment”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Lines 16 and 17, under the “Background And Summary of The Invention,” state, “…if the adhesive is so string, the sing may be permanently affixed…”  The Examiner believes this statement should read: “…if the adhesive is so strong, the sign may be permanently affixed.    
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use the generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “means… for receiving a tool for imparting a rotative force to the frame for applying a shear force on the releasable adhesive face” in claim 1, and “attachment means…for attaching the frame to an article that it is to be mounted on the wall” in claim 1.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “means for receiving a tool” in claims 1 and 8 will be interpreted as representing the slots 42, the hole, and geometric recess as identified in the specification, pg. 6, line 16-28.  In addition, for Examination purposes, the “attachment means” in claim 1 will be interpreted as representing the arms 38, as disclosed on pg. 5, lines 24-25 of the specification.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shumann (U.S. Pat. 5921514).
Regarding claim 1, Schumann discloses a mounting bracket 1 for releasably mounting an article to a substantially flat surface 6 comprising: a frame 2 having a substantially flat front surface (as shown in Fig. 1 below), a substantially flat rear surface (as shown in Fig. 2 below), and a thickness (width of bracket 1, from left to right, as seen in Fig. 1); an adhesive member 4 having two sides (see discussion on “double-sided adhesive film,” in col. 2, lines 17-19), a first side securely attached to the rear surface of the frame 2 and the second side having a releasable adhesive face for attaching to a wall (as discussed in col. 4, lines 13-17), means 21 on the front face of the frame 2 for receiving a tool (as discussed in col. 3, lines 30-34) for imparting a rotative force to the frame 2 for applying a shear force to the releasable adhesive 4 face, the shear force causing the adhesive face 4 to release from the wall 6 (see discussion in col. 4, lines 24-29); attachment means 3 on the frame 2 for attaching the frame 2 to an article that is to be mounted on the wall 6.
	Regarding claim 2, Schumann discloses the mounting bracket 1, where the means 21 on the front face (shown in Fig. 1 below) for receiving a tool comprises a slot (as seen in Fig. 1, and discussed in col. 4, lines 24-29).
	Regarding claim 3, Schumann discloses the mounting bracket 1, where the means 21 on the front face (shown in Fig. 1 below) for receiving a tool comprises at least one hole (see discussion regarding the use of a “bore,” in col. 3, lines 37-39).
	Regarding claim 4, Schumann discloses the mounting bracket 1, where the means 21 on the front face (shown in Fig. 1 below) for receiving a tool comprises a geometric recess.  The Examiner notes that the groove 21 shown in Fig. 1, has the geometric shape of a rectangular notch.
	Regarding claim 5, Schumann discloses the mounting bracket 1, where the frame 2 has four sides (as seen in Fig. 1).

    PNG
    media_image1.png
    681
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    612
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann in view of Horvath et al. (U.S. Pub. 20060024144).
	Regarding claim 6, Schumann is discussed above and fails to teach where the attachment means 3 on the frame 2 for attaching the frame 2 to an article comprises a pair of outstanding arms.  Horvath teaches a mounting bracket 10, having attachment means 28, comprising a pair of outstanding arms 28, one of the outstanding arms 28 extending from one side of the frame 26 and the other outstanding arm 28 extending from an opposite side of the frame 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame 2 of Schumann’s mounting bracket 1 with the pair of outstanding arms 28 of Horvath, in order to allow the holder to support long handled objects, such as a spade or broom, as taught to be desirable by Horvath (see discussion in para. [0048], lines 2-5).  
Regarding claim 7, Horvath teaches the mounting bracket, and further comprising a recess 80 on the outstanding arms 28 for receiving in the recess 80 a part of the article that is to be mounted on the wall (as discussed in para. [0052], lines 5-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Schumann and Horvath above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting devices comprising adhesives, and capable of being mounted on a vertical surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        25-Sep-22                                                                                                                                          
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632